 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAFAEL ARROYO, JR.,                                No. 1:19-cv-00028-LJO-EPG
12                       Plaintiff,
13            v.                                         ORDER OF REFERRAL TO VDRP
14    KARIM MEHRABI, et al.,                             ORDER TRANSFERING VENUE TO THE
                                                         SACRAMENTO DIVISION OF THE
15                           Defendants.                 EASTERN DISTRICT OF CALIFORNIA
16                                                        (Doc. No. 15)
17

18

19          On June 13, 2019, the parties filed their Joint Report (Rule 26) for Scheduling Conference

20   (ECF No. 15). In the Joint Report, the parties stipulated to referral of this case to the Court’s

21   Voluntary Dispute Resolution Program (“VDRP”). (Id. at 5.) The Court accordingly refers this

22   case to VDRP. See Local Rule 271.

23          In the Joint Report (ECF No. 15), and during the June 20, 2019, scheduling conference,

24   Defendants also requested that this case be transferred to Sacramento, explaining that Sacramento

25   will be more convenient for both witnesses and counsel, and will decrease the costs of

26   prosecuting and defending this action. Plaintiff does not oppose the requested transfer. The Court

27   will accordingly exercise its discretion to grant the requested transfer of this case to the

28   Sacramento Division. See 28 U.S.C. § 1404(b) (“Upon motion, consent or stipulation of all
                                                         1
 1   parties, any action, suit or proceeding of a civil nature or any motion or hearing thereof, may be

 2   transferred, in the discretion of the court, from the division in which pending to any other division

 3   in the same district.”); Local Rule 120 (“Whenever in any action . . . for other good cause, the

 4   Court may transfer the action to another venue within the District.”).

 5          IT IS ORDERED that:

 6          1. This action is referred to the VDRP.

 7          2. Within fourteen (14) days of this order, the parties shall contact the Court’s VDRP

 8               administrator, Sujean Park, at (916) 930-4278 or SPark@caed.uscourts.gov, to start

 9               the process of selecting an appropriate neutral evaluator.

10          3. The parties shall carefully review and comply with Local Rule 271, which outlines the

11               specifications and requirements of the VDRP.

12          4. No later than fourteen (14) days after completion of the VDRP session, the parties

13               shall jointly file their VDRP Completion Report, consistent with Local Rule 271(o).

14          5. Defendants’ unopposed request to transfer this action to the Sacramento Division is

15               granted.

16          6. The Clerk of the Court is directed to transfer this action to the Sacramento Division of

17               the United States District Court for the Eastern District of California as soon as

18               reasonably possible.

19
     IT IS SO ORDERED.
20
21      Dated:     June 20, 2019                                /s/
22                                                      UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                        2
